PER CURIAM.
We deny without prejudice Emmanuel Domond’s (“Domond”) petition for writ of mandamus, where he seeks to compel the trial court to rule on his motion to correct sentence. Domond asserts that he filed his motion on or about December 27, 2006. The State of Florida, however, has responded that it is unable to locate a copy of the motion. Additionally, the clerk of the circuit court has also been unable to locate the motion in question. Accordingly, we deny the petition without prejudice for Domond to re-file his motion in order that the trial court may timely rule on it. If Domond re-files his motion, we direct him to serve a copy of the motion with the Office of the Attorney General.
Petition for writ of mandamus denied without prejudice.